             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARK MORGENFRUH,                                 No. 4:18-CV-00021

            Plaintiff,                           (Judge Brann)
      v.

LARSON DESIGN GROUP, INC.,

           Defendant.

                                      ORDER

     AND NOW, this 19th day of September 2019, in accordance with the

accompanying memorandum opinion, IT IS HEREBY ORDERED that:

     1.    The Defendant’s motion for summary judgment (ECF No. 34) is

           GRANTED.

     2.    The Clerk of Court is directed to enter judgment in favor of Defendant

           and close the case file.

                                          BY THE COURT:



                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
